Citation Nr: 1550092	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip with a limitation of flexion from August 1, 2011, to October 11, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip with a limitation of extension from August 1, 2011, to October 11, 2011.

3.  Entitlement to a rating in excess of 30 percent for status-post total right hip arthroplasty, from December 1, 2012, previously rated as degenerative joint disease of the right hip.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  

Brief explanation of the procedural history of the claims is necessary.  In the January 2012 rating decision, the RO granted separate, 10 percent ratings for degenerative joint disease of the right hip with a limitation of flexion and extension, effective from August 2011.  In February 2012, the Veteran requested reconsideration of the assigned ratings and submitted medical evidence showing that he had undergone right hip arthroplasty.  Thereafter, in the May 2012 rating decision, the RO reclassified the Veteran's right hip disability as residuals of status-post right total hip replacement and granted service connection for the disability.  The RO assigned a 100 percent rating for the right hip replacement under Diagnostic Code 5054 from October 12, 2011, and a 30 percent rating under the diagnostic code from December 1, 2012.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2015).  The Veteran appealed the 30 percent rating assigned for his right hip disability and asserted that the 100 percent rating should be restored.  

For purposes of clarity, although the May 2012 rating decision reduced the Veteran's rating for residuals of right total hip replacement from 100 percent to 30 percent, the issue before the Board has been characterized as a claim for an increased rating from December 1, 2012, rather than a reduction in benefits claim.   38 C.F.R. § 4.71a, Diagnostic Code 5054 (2015); see Rossiello v. Principi, 3 Vet. App. 430 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (determining that reduction claims are distinct from increased rating claims).

The issues of an initial rating in excess of 10 percent for degenerative joint disease of the right hip with a limitation of flexion from August 1, 2011, to October 11, 2011, and an initial rating in excess of 10 percent for degenerative joint disease of the right hip with a limitation of extension from August 1, 2011, to October 11, 2011 are addressed in the Remand below.

The issue of a separate rating for residual surgical scar of the right hip has been raised by the record in a May 2014 VA examination report, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

From December 1, 2012, the Veteran's residuals of a right hip status post arthroplasty were manifested by moderately severe residuals of weakness, pain, and limitation of motion; markedly severe residuals have not been shown.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, effective from December 1, 2012, for right hip status post arthroplasty, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5054 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has statutory and regulatory duties to notify and assist claimants in the development of claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  However, this appeal arises from a disagreement with the initial disability ratings assigned following the grant of service connection and, as such, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified post-service medical records.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  There is no evidence indicating that there has been a material change in the severity of the Veteran's service connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

In the May 2011 rating decision, the RO assigned a 100 percent rating for the Veteran's service-connected degenerative joint disease of the right hip under Diagnostic Code 5054 for the one year period following his October 12, 2011, right total hip arthroplasty, total hip replacement.  The RO assigned a 30 percent rating for the disability, effective from December 1, 2012.  The Veteran claims to still have residual symptomatology following his surgery and seeks restoration of the 100 percent rating, or a rating higher than 30 percent for his right hip disability.  

Diagnostic Code 5054 provides that in cases of "prosthetic replacement of the head or the femur or of the acetabulum," a 100 percent disability is automatically assigned for one year following implantation of the prosthesis.  A 90 percent disability rating is warranted following implantation of the prosthesis with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is warranted in cases of markedly severe residual weakness, pain or limitation of motion following the implantation of a prosthesis.  A 50 percent rating is assigned in cases of moderately severe residuals of weakness, pain or limitation of motion.  The minimum rating to be assigned following prosthetic replacement of the head of the femur or of the acetabulum is that of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5054.

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  The terms "moderately severe" and "markedly severe" as used under Diagnostic Code 5054 are not defined in the Schedule.  Rather than applying a mechanical formula to determine when symptomatology is "moderately severe" or "markedly severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Turning to the merits of the claim, VA and private medical records reflect assessments of the Veteran's right hip following his October 2011 total hip replacement.  A November 2011 letter from the Veteran's private physician indicates that the Veteran was "doing well" following the surgery.  During a January 2012 VA neurosurgery consultation, the Veteran reported that he was "90% better" following the right hip procedure.  At that time, he endorsed having pain in his groin, right medial thigh, and right lateral knee.  The examiner noted the Veteran had begun physical therapy for his right hip.

On the December 2012 notice of disagreement, the Veteran described his right hip symptomatology following surgery.  He stated although his mobility had improved, he still experienced similar problems to those he had prior to his surgery.  He explained that he experienced constant pain in his right lower extremity and had difficulty finding a comfortable position for sleeping.  The Veteran further stated he was inhibited from participating in physical activities, such as yard work or riding a bicycle, and often required the use of a cane to insure against falls.  

During an April 2013 private examination, the Veteran reported that his hip was "doing well" and that he had no particular concerns.  Physical examination revealed satisfactory motion of the hip.  His right leg was neurovascularly intact.  The right hip arthroplasty appeared satisfactory on x-ray, and there was no radiographic evidence of any complication.  

In October 2013, the Veteran reported that his right hip did not feel well, and he underwent a VA x-ray examination, which failed to show any fractures of the joint.  

A May 2014 VA muscle, hip, and thigh examination report recounted the Veteran report that some of his symptoms had improved following his right hip surgery, but that he still had problems.  He indicated he had constant pain in his buttocks and into his thigh as far down as his knee.  He rated his daily pain as a 4, on average, on a scale of 0 to 10 in severity.  According to the Veteran, his hip pain limited his daily activities and worsened with activities and flare ups.  Flare ups occurred with overuse from walking and resulted in pain and stiffness.  He reported that flare ups occurred 5 or 6 days a week and lasted 30 to 60 minutes.  The examiner commented that the Veteran did not have a flare up at the time of the examination, and, thus, expressed an inability to determine any functional loss during a flare up or after using the joint repeatedly over time.  Regarding his employment, the Veteran reported that he primarily performed administrative work, but that he also did a limited amount of bus driving.         

On the physical examination, range of motion testing of the right hip revealed flexion to 95 degrees, with pain beginning at 95 degrees, and extension to 5 degrees, without objective evidence of pain.  Abduction was lost beyond 10 degrees, and adduction was limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran's right hip range of motion was unchanged on repetitive use testing, and he did not have any additional limitation in his range of motion.  He was unable to perform external or internal rotation movements due to restrictions with his hip replacement.  The examiner identified the functional loss and/or functional impairment of the Veteran's right hip as less movement than normal, pain on movement, instability of station, and interference with sitting, standing, and or weight-bearing.  The hip was not tender to palpation, and the joint was not ankylosed.  Muscle strength testing of the hip was normal (5/5), with the exception of decreased strength of 4/5 with hip flexion and abduction.  There was no evidence of malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  

The VA examiner described the Veteran as having chronic residuals from the right hip surgery, identified as severe painful motion and/or weakness.  The Veteran was not found to have functional impairment of the right lower extremity due to his disability such that no effective function remained, other than that which would be equally well served by an amputation with prosthesis.  As determined by the examiner, the Veteran's right hip limited his ability to stand to 15 minutes or less and his ability to walk to 100 yards; prevented him from climbing ladders; and limited his activities, such as raking, shoveling, lifting, bending, and stooping.  

In light of the foregoing, the Board concludes that the evidence supports an increased rating of 50 percent for the Veteran's service-connected right hip status post total hip replacement from December 1, 2012.  The objective medical evidence shows the Veteran's service-connected right hip disability was manifested by a limitation of motion with weakness and pain, and the Veteran has provided competent and credible statements regarding constant pain that limits his physical activities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054; see also Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Given this, the preponderance of the evidence indicates the disability more nearly approximates moderately severe residuals.  38 C.F.R. § 4.7 (2015).

With that said, a rating in excess of 50 percent rating is not warranted for the Veteran's service-connected right hip disability under Diagnostic Code 5054 as the residuals described by the VA and private examiners are no more than moderate in severity and do not rise to the level of markedly severe residuals.  Id.  Although the Veteran experiences some limitations of the range of motion of his right hip due to such factors as pain, he has still retained more than half of the overall range of motion of the joint.  Moreover, although the Veteran reported using a cane in December 2012 to protect against falls, the May 2014 VA examiner noted the Veteran did not use any assistive devices for locomotion.  The Veteran's statements throughout the pendency of the claim indicate that he had experienced some improvement of his right hip since his total hip replacement, and he had reported even reported that his hip was "doing well."  Thus, the medical and lay evidence does not indicate that the Veteran's right hip disability more nearly approximates markedly severe residuals with weakness, pain, or limitation of motion following implantation of prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.

In reaching this determination, the Board has considered the Veteran's assertions that the 100 percent rating initially assigned for his right total hip replacement should be restored because he continues to have problems with the joint.  However, as explained above, Diagnostic Code 5054 provides for a 100 percent rating is only for the one year period immediately following implantation of the hip prosthesis.  Id.  In this case, the one year time period following implantation of the right hip prosthesis ended on November 30, 2012, and there is no evidence of a subsequent implantation or revision of the prosthesis.  As a 100 percent rating is not assignable under Diagnostic Code 5054 beyond the designated one year period, there is no basis to restore the 100 percent rating for the Veteran's right hip disability.  See Rossiello v. Principi, 3 Vet. App. 430, 433 (1992) (finding that 100 percent rating ceased to exist by operation of the diagnostic code).  Ratings in excess of the 50 percent evaluation assigned herein are available under Diagnostic Code 5054, however, as just explained, the Veteran's disability does not meet the criteria for a higher rating.

The Board has also considered whether a higher rating would be warranted if the Veteran was separately rated based on residuals rather than assigned a single disability rating under Diagnostic Code 5054 for the combined post-operative residuals.  The ranges of motion described above would warrant at the most a 20 percent rating for limitation of abduction and a 10 percent rating for a limitation of extension.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5253.  Therefore, it is more favorable to rate the post-operative residuals under Diagnostic Code 5054.

II.  Additional Considerations

In reaching the above determination, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right hip disability.  Nevertheless, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  

Generally, evaluating a disability using either the corresponding or the analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366(Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates the Veteran's disability picture, and the assigned schedular evaluation is adequate, and no referral is required.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right hip status post total hip replacement, with the established criteria found in the Rating Schedule.  The Board finds that the Veteran's disability is fully addressed by the rating criteria under which it is rated.  From December 1, 2012, the Veteran's residuals of a right hip status post arthroplasty were manifested by moderately severe residuals of weakness, pain, and limitation of motion; markedly severe residuals have not been shown.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected right hip disability.  As such, the Rating Schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.

Consideration has also been given to whether staged ratings are warranted in this case; however, at no time during the appeal period has the disability warranted a schedular rating in excess of that assigned herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  However, the evidence of record shows that the Veteran has been employed as an airport administrator and a bus driver, and he has not made assertions of an inability to be gainfully employed due to his service-connected right hip disability.

The Board has also considered the doctrine of reasonable doubt in reaching the determination; however, as the preponderance of the evidence is against the assignment of a rating higher than what has been assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 50 percent rating for status post total hip replacement is granted from December 1, 2012, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted above, in February 2012, the Veteran requested reconsideration of the January 2012 rating decision that granted service connection for degenerative joint disease of the right hip and assigned separate 10 percent ratings for limitation of flexion from August 1, 2011, to October 11, 2011, and an initial rating higher than 10 percent for degenerative joint disease of the right hip with a limitation of extension from August 1, 2011, to October 11, 2011.  When liberally construed, the Board finds that the Veteran's request for reconsideration is a timely filed notice of disagreement as to the initial ratings assigned for his right hip disability.  See 38 C.F.R. § 20.201; see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement.")  However, the RO has not yet addressed these issues in a Statement of the Case.  Thus, the claims for increased ratings for limitation of flexion and limitation of extension of the right hip must be remanded for the originating agency to issue a statement of the case.

Accordingly, the case is remanded for the following action:

Issue a statement of the case to the Veteran and his representative concerning the issues of an initial rating higher than 10 percent for degenerative joint disease of the right hip with a limitation of flexion from August 1, 2011, to October 11, 2011, and an initial rating higher than 10 percent for degenerative joint disease of the right hip with a limitation of extension from August 1, 2011, to October 11, 2011.  The Veteran must be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, ensure that all indicated development is completed before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


